Title: To Thomas Jefferson from William Eaton, 2 February 1804
From: Eaton, William
To: Jefferson, Thomas


               
                  Sir,
                  Washington CityFeb. 2d. 1804.
               
               At an early period of our rupture with Tripoli Mr. Cathcart suggested to me the plan of using Hamet Bashaw, the legitimate sovereign of that regency, then an exile at Tunis, as an instrument in favor of the United States to chastise the perfidy of our enemy, his brother, who had usurped the Government—
               
               I did not then enter decidedly into the measure, doubting whether any construction of my original instructions from Government would authorize the discretion—But Mr. Madison’s instructions of May 20th. 1801 (exhibit A.) having removed this obstacle I entered into engagements with the Bashaw to that effect; conditioned that on being restored to his dominion he should place the usurper and family into our hands as hostages of a perpetual peace: and I sketched the project to the Department of State in my report of Sep. 5th.—Those instructions were delivered to me by Commodore Dale at Portofarine, forty miles from Tunis, on the 18th Augt. while I was yet under a suspense of the Bey’s order to quit his kingdom for refusing to state his demand to the Government for 10,000 stands of arms—The moment of our squadron’s appearance on the coast was peculiarly favorable, both as it respected Tunis and Tripoli: it checked for a moment the arrogance of the former, and it gave a paralytic shock to the latter. The enemy was securely calculating on the booty he expected from American captures. He had no apprehension of a force so near him; and was consequently unprepared to counteract its operations. His best corsaires, comprising his chief naval force and the chosen strength of his turkish soldiery, were either blockaded at Gibraltar; or were at sea not in a capacity to return immediately to his assistance. He had but a few guns, badly mounted, on his castle batteries; not soldiers to man them; and scarcely a sentinel on their ramparts. His interior was agitated by dissentions; and his capital distressed by famine. Of this last circumstance, however, I was not informed until after the departure of the Commodore for his station: it had been carefully concealed from me until the alarmed commerce of Tunis betrayed it in a demand of the Bey for my passports of safe conduct to his merchantmen bound to that port with provisions. At once to sieze the advantages which the occasion offered and to silence the Bey’s demand for passports, which, if granted, would, according to Barbary exclusive privileges, have covered the property at all events, I announced Tripoli in a state of blockade; & dispatched an express vessel to the Commodore with the information. He confirmed the declaration of the blockade, and pledged himself for its support; but, nine days afterward, Sep. 6th. appeared in the road of Tunis on his way to Gibraltar, having left the enemy’s coast by reason of sickness in his ship. He left with me, however, a letter of instructions to keep up the idea of a blockade until his return with the squadron; which would be immediately on receiving fresh orders from Government: for he doubted whether the orders he then held would authorize him to coerce the enemy. I did so; but never saw him after. The friendly Bashaw grew despondent. On the 3d Nov. I gave him some encouragement, as reported to the department of State Dec. 13th.
               Being myself in a very imperfect state of health from the convalescence of a fever, which had reduced me very low the preceeding summer, my physician advised me to take a sea voyage. Accordingly I embarked in the United States transport George Washington and proceeded to Leghorn, where was put into my hands the President’s letter to the Bey of Tunis in answer to his demanding forty 24 pound battery guns; which conveyed, in a language sufficiently intelligible, a resolution no longer to owe to dishonarable concessions our right to navigate the seas freely. This Mr. Cathcart and myself received as assurance of the approbation of Government of our measures, and as an encouragement to perseverance.—Hearing from Tunis that overtures of reconciliation had been made by the ruling Bashaw of Tripoli to his exiled brother it was resolved that I should return immediately to Tunis in order to defeat his designs. Accordingly, 28th. Feb. I embarked in my own arm-ship, The Gloria, and arrived the 12th. March following; found Hamet Bashaw actually on the point of embarking for Tripoli, under the escort of forty armed Tripolitans; having been refused further supplies of provisions by the Bey of Tunis. This Bey demanded for Hamet and retinue my passports—and renewed his demand for passports for his merchantmen to Tripoli. I could neither grant the one nor the other—He, as usual, menaced me with war and personal vexations. I desired to communicate this state of things to the commanding officer on the coast. There was no American vessel of war near; and it would be improper to confide the information to accidental conveyance. There were then with me at the American house Doctor William Turner and Mr. Charles Wadsworth of the navy, and Captains George G. Coffin and Joseph Bounds, American masters of vessels, whom I consulted; and with their advice (exhibit C.) dispatched the Gloria to the commanding officer with a detail of facts, and suggested to him the exertions I thought necessary to prevent the friendly Bashaw falling into the hands of the enemy; and at the same requested that he would give the Gloria a warrant to act under my orders until the arrival of the Commodore. The ship fell in with Captain McNiell, the only officer on the coast, three days after leaving port; who approved of my measures; sent the ship back with his warrant and orders to act offensively against Tripolitans; and went himself in search of the Bashaw. In the mean time I had wrought upon the Sapatapa, Bey’s minister, to countenance and aid my project in consideration of my promise to give him $10,000. on condition of his fidelity and of its success. He confessed to me it was the intention of the enemy Bashaw, by this illusive overture, to get possession of his brother in order to destroy him; and he permitted my Dragoman, under an injunction of secrecy, to communicate the plot to Hamet. This determined him to go to Malta under a pretext of evading the Swedish and American cruisers. He arrived safely; dismissed his escort; and reported himself to me. Having now gained what I considered the most important point in our plan, the security of the friendly Bashaw, I immediately dispatched the Gloria to convey the intelligence to our commodore and Government, as detailed in my letter of 4th. Apl. 1802 & inclosures. But what was my astonishment to learn that, on her arrival at Gibraltar, instead of meeting there a squadron prepared to sieze this advantageous position, to find a solitary commander of a frigate, without having surveyed the ground, ready to stamp defeat and pass censure on the measure! Captain Murray dismissed my ship in a manner most injurious and disgraceful to me; and proceeded to Tunis, where he arrived early in June, and tarried six days with me without signifying anything of his proceedure at Gibraltar; though he expressed his dissent to the plan concerted with Hamet Bashaw. The Gloria arrived a day or two after the Constellation’s departure. But a general discontentment prevailed among the crew. Two of them had been taken off by Cap. Murray at Gibr.—two or three others deserted at Tunis—and all were unwilling to go to sea, it being known that sundry enemy cruisers were out—
               During these transactions, it seems, the Sapatapa had betrayed to the ruling Bashaw of Tripoli the plot of his brother with the Americans and Swedes (for the Swedish Admiral embraced the project) to dethrone him. This certainly had the influence to induce him to propositions of peace, first through the mediation of the Bey of Tunis and then of the Dey of Algiers; and to call to the defence of his city as many of his moors and arabs as were submissive to his orders.
               Captain McNiell had had an interview with Hamet Bashaw at Malta, and promised him his succour—Captain Murray also, sometime in August, after being better informed, saw and engaged to him his co-operations; and I held my position at Tunis in daily expectation of the Commodore’s arrival until the deserters, abovementioned, promulgated the transactions which took place at Gibraltar in a manner that they became known to the Sapatapa—It was a matter of exultation at the court of Tunis that the American Consul was abandoned by his countrymen; and the occasion was siezed to humble his pride! My project with Hamet Bashaw was considered as blown out—And the Sapatapa now required an immediate settlement. I had, the preceeding year, been compelled in order to prevent a rupture, to take on myself the charge of a cargo of oil laden by the Sapatapa on board the Ann Maria; and had made very considerable cash payments on that and other accounts; besides bringing forward, at the particular desire of the minister, a small American ship calculated for a cruiser with a part cargo of coffee and sugar, which arrived late in Dec. or early in January, but which he would not receive because I refused my passports to his Tripolitan coasters.—On presenting my accounts he struck out the sum before stated as conditionally engaged for his secret service. Against this I remonstrated, alledging that he had forfieted right to the claim on account of having shifted his ground; offered himself as the mediator of peace for the enemy; and, as I believed, betrayed to him the whole affair. He affected not to understand any thing about this subject—But insisted on the deduction as an error. We had freequently before compared accounts, and agreed. The case went before the Bey. I demanded that the Sapatapa should produce his books in evidence—He said he kept none; he was not a trader: but swore by the head of his master that his statement was honest. His master, of course, gave judgement against me. There is no appeal from that decision Nor could I obtain forbearance. The minister, when retired from the hall of justice, said, with a sarcastic cant “We know how to keep Consuls to their promises!” The ship and merchandize which had been rejected by the Sapatapa, now sunk in value by the event of peace, could not be converted into cash. The expense of the Gloria had continued from the 1t. of March without produce; and I saw no immediate relief from this expense; for I could obtain no information from the Commodore. It was in this dilemma that I applied to the commercial agent of the Bey for a loan of $34,000. on a credit of six months, $2,000 of which were discounted by him for use—Thus stood affairs with me until the 8th. September 1802, when the Bey, as if sedulously calculating to harrass my feelings, concived the project of ordering my ship to America with a letter to the President demanding a thirty-six gun frigate. The letter was accompanied to me with his passport to the ship as a protection against Tripolitans, and with his peremptory order to dispatch her without delay—I availed myself of this protection, at the risque of the Bey’s resentment, to send the ship to Leghorn; and ordered the crew discharged—
               Though our ships of war had now all left the coast I still kept up a correspondence with Hamet Bashaw, till at length he arrived at Derne and was affectionately received by his subjects, who renewed their allegiance to him—He now sent agents to me with this intelligence; and was soon after joined by a nephew, who had been banished to Cairo, at the head of a multitude of mountain Arabs: so that the Bashaw found himself with a force sufficient to act against the usurper, and only waited the arrival of our squadron to blockade him by sea; when he would move and invest him by land. His agents had been with me sixty days, incog. when Commodore Morris appeared, for the first time, Feb. 22d. 1803, in the road of the Goulette for the purpose of contesting the reclamation of the Bey of Tunis of property belonging to his subjects taken upon the imperial polacca, the Paulina—The Commodore went on shore under the pledge of the Bey’s honor that he should be treated with the same distinctions as officers of the same rank of other friendly powers—After some discussion he satisfied the Bey’s claims, as was supposed; and he entered into some engagements with those Agents, as ⅌ enclosure D.—In the mean time I had exhibited to him a view of my affairs; mentioned to him what I supposed would be the balance due on my note to the Bey’s agent, and the cause in which it originated—He expressed his entire satisfaction with my proceedings, and his opinion that Government would indemnify me; for he had freequently heard the Bey’s agent confess that the minister had defrauded me. He was requested, on going to pay his visit of Congee to the Bey, to say something to the minister, to whom in fact the money was going, to engage his forbearance until I could receive relief from America. This, he said, he would do—And every thing seemed to have resumed a tranquil appearance at Tunis. But the next morning the Bey’s agent came forward with additional claims on the prize; some trifling articles of no great value. A contest of words, contradictions and reproaches, ensued on the subject. The parties became incensed. The Commodore left the American house; and, instead of going to take leave of the Bey as is always customary and for which purpose carriages were waiting, passed his course for the marine to embark. It was at this moment of irritation and distrust that the Agent followed after, refused him a passage in his sandals to the Golette, and demanded payment of the balance on my note: His reasons for so doing are stated in certificate E. The next day, at the palace, I remonstrated with the Bey against this violation of faith and outrage against the dignity of my nation, mingling on the occasion something of those feelings which a sense of the personal indignities I had suffered at his court could not but excite in my own breast, with such plainness as to produce my expulsion from his kingdom: at the same time this Bey bore testimony, in the presence of all the Americans present, to the zeal and integrity of my conduct as an agent; but alledged that my head was too obstinate, and that he must have a Consul with a disposition more congenial to Barbary interests. (His minister had often said he believed me the sole cause of their not getting a vessel of war from the United States; and, as I am informed by Mr. OBrien, had said He would work my ruin) Though I felt no regret in leaving the country, The manner in which I was hurried away left many of my individual concerns unsettled, vastly to my injury. The prohibitions to which I had been previously subjected by the Government in consequence of my adherence to positions relative to the commerce of this regency with the enemy, which duty compelled me to hold, had operated also greatly to my disadvantage; For I had let go every thing but what I thought would effect the honor and the interest of my Country—
               Having gone through this statement of events which produced the items in my account now before your Excellency, I have only to beg it may be considered, that I have been but the chief acting agent of a measure which was recommended and urged, not only by Mr. Cathcart an Agent of the Government best acquainted with the probabilities of its success, but by every other Agent and citizen of the United States whom I consulted on the subject: a measure adopted by every commanding officer who has appeared on the station; and approved by the Executive (as ⅌ exhibit B.)—and that I have taken no steps in the business but what resulted from the station on which I was placed and the nature of my duty, and what have met the concurrence of my Colleague, Mr. Cathcart, and other officers of Government with whom I could consult. That so far as my Agency had any influence on the measure it succeeded; and that if we have not experienced all the advantages calculated to result from its success it ought to be attributed to the lâcheté of a commander over whose conduct I had no controle. That it was not apprehended any expense would ultimately accrue to the United States from this measure; that such expenses as should be incident to its prosecution would be defrayed out of its success; and that it would be a public saving both of life and property: as would eventually have been the case had it been pursued with suitable energy—
               I ask leave further to remark, that my ship was to be employed on this emergency only till the arrival of the Commodore. But it was impossible to immagine that his arrival would be delayed eleven months after the plan was mature for execution; or that, on his arrival and finding it in that stage, he should make no effort to give it effect. He was entreated to send only one of his ships with the agents to the friendly Bashaw in order to encourage his perseverance until he could bring the whole squadron to co-operate with him. This was refused on a pretext that the ships were on short rations and must all accompany him to Gibraltar to provision. This may have been the case; but it is nevertheless true that the whole squadron lay nine days after arriving at that port without taking in even a biscuit or a bucket of water—It is true that the first appearance of this commodore before Tripoli was not till the 22d of May 1803—And it is equally true that during the seventeen months he commanded the whole force of the United States in the Mediterranean he was only nineteen days before the enemy’s port. I certainly feel no inclination to act the part of an informer; nor would I state these facts were it not that those delinquencies have most deeply affected me; rifled me of my honor; and, for ought I can percieve, reduced me to extreme poverty. Whereas, had I been supported with that integrity which was due to the confidence of the Government in the Commander I should have saved both my honor and my property; my country would have experienced lasting benefits from my exertions; and he would have enjoyed the satisfaction of self approbation—I should at least have saved myself the mortification of this appeal to the equity and the commiseration of your Excellency.
               It is believed the project with Hamet Bashaw is still feasible. The very circumstance of his existence is evidence of his holding a position formidable to the usurper, for it is well known that a turkish despot never suffers a rival to exist whom he can destroy—And I must be permitted still to adhere to the opinion which has influenced my conduct in this affair, that it is the most eligible way of securing a permanent peace with that regency; for there is no faith in treaties with the ruling Bashaw!
               I have the honor to be with profound respect, Sir, your Excellency’s most Obedient & very humble Servant
               
                  William Eaton 
               
            